IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-50083
                          Conference Calendar
                           __________________

THOMAS TINER,
                                        Plaintiff-Appellant,
versus

TOMMY JONES, Etc., ET AL.,

                                        Defendants,
TOMMY JONES, Sheriff
of Crane County, Texas,

                                        Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Texas
                         USDC No. 94-CV-95
                        - - - - - - - - - -
                           June 28, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Thomas Tiner appeals the district court's denial of his

request for injunctive relief against Crane County, Texas, Jail

(Jail) officials.    Tiner is no longer an inmate at the Jail by

his own admission and, therefore, his request for injunctive

relief is moot.     See Hooten v. Jenne, 786 F.2d 692, 697 n.6 (5th

Cir. 1986).    "Simply stated, a case is moot when the issues

presented are no longer `live' or the parties lack a legally

cognizable interest in the outcome."     Powell v. McCormack, 395

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-50083
                                 -2-


U.S. 486, 496 (1969).    The "mere possibility of future

consequences is too speculative to give rise to a case or

controversy."   Bailey v. Southerland, 821 F.2d 277, 279 (5th Cir.

1987).

     Tiner's contention that he will be returned to the Jail at

some future date and the same allegedly unconstitutional

conditions will occur then is speculative.    The case is moot.

Thus, IT IS ORDERED that his appeal is DISMISSED.

     APPEAL DISMISSED.